DETAILED ACTION
This office action is in response to the communication received on 05/10/2022 concerning application no. 16/088,125 filed on 09/25/2018.
Claims 1-3, 6-14, 33, and 36-37 are pending.	

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/10/2022 has been entered.
Claims 1-3, 6-14, 33, and 36-37 are pending.	

Response to Arguments
Applicant's arguments filed 05/10/2022 have been fully considered but they are not persuasive.
Regarding the 103 rejection, Applicant argues that the amended claims traverse the obviousness rejection under Dickinson in view of Cully. Applicant argues that the embodiment of Fig. 14B of Cully fails to teach the claim elements.
Examiner respectfully disagrees. While, the embodiment of Fig. 14B does not teach the amended claim elements, the embodiment of Fig. 14C does teaches the amended claims. Paragraph 0305 of Cully teaches that the hinge 176 allows for bending and is curved to be placed in tubular arrangements. The paragraph also teaches that the hinge is scalloped. Fig. 14C shows the curvature of the hinge to be less than the proximal and distal ends. It also shows the hinge’s top part to be lower than the top parts of the proximal and distal portions.
Examiner maintains the rejection under Dickinson in view of Cully in light of the teachings of Fig. 14C. Examiner also notes that the pertinent art, particularly Stephens, teaches a central portion with a smaller diameter that is not aligned to the proximal and distal portions.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6-12, 33, and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Dickinson et al. (PGPUB No. US 2006/0052707) in view of Cully et al. (PGPUB No. US 2011/0166455).

Regarding claim 1, Dickinson teaches an intravascular imaging device comprising: 
a flexible elongate member sized and shaped for insertion into a vessel of a patient, the flexible elongate member comprising a proximal portion and a distal portion (Abstract teaches that the catheter is a intravascular imaging system. The catheter holds the flex circuit 113 and the flexible support member 201. See modified Fig. 2a below);
an imaging assembly disposed at the distal portion of the flexible elongate member the imaging assembly (See modified Fig. 2 below) including: 

    PNG
    media_image1.png
    321
    535
    media_image1.png
    Greyscale

Modified Fig. 2a
a flex circuit (Flexible substrate 113) comprising a first section and a second section (See modified Fig. 1 below), wherein the second section includes a plurality of flex circuit cutouts (Paragraph 0041 teaches that the substrate 113 has slots 115 to facilitate flexible formations. See Fig. 1 and 2); and
a support member (Tubular member 201) around which the flex circuit is positioned (Paragraph 0041 teaches that the substrate 113 has slots 115 to facilitate flexible formations and paragraph 0043 teaches that the tubular member 201 is flexible and able to hold the transducer array and multiplexer arrangement. See Fig. 2), the support member having a proximal portion, a distal portion, and a central portion (See modified Fig. 2b below);

    PNG
    media_image2.png
    233
    458
    media_image2.png
    Greyscale

Modified Fig. 2a
wherein the plurality of flex circuit cutouts is longitudinally aligned with the central portion of the support member to increase flexibility of the imaging assembly (Figure 2 shows the flex circuit with the slots 115 aligned with the flexible body member 201. Paragraph 0041 teaches that the substrate 113 has slots 115 to facilitate flexible formations and paragraph 0043 teaches that the tubular member 201 is flexible and able to hold the transducer array and multiplexer arrangement. Fig. 1 shows that the substrate 113 holds the multiplexers 111 and the array 110. Modified Fig. 2A shoes the slots 115 extending in the longitudinal direction along the central portion).

    PNG
    media_image3.png
    454
    496
    media_image3.png
    Greyscale
Modified Fig. 1
While Dickenson teaches a support member with proximal, central, and distal portions (See Fig. 2), Dickinson is silent regarding intravascular imaging device comprising:
a support member around which the flex circuit is positioned, the support member having a proximal portion, a distal portion, and a central portion having at least one support member cutout defining a joint that extends between the proximal portion and the distal portion, 
wherein a diameter of the central portion is less than a diameter of the proximal portion and a diameter of the distal portion such that an outer surface of the central portion is unaligned with an outer surface of the proximal portion and the outer surface of the distal portion, 
wherein the at least one support member cutout provides greater flexibility to the central portion than a flexibility of the proximal and distal portions.
In an analogous imaging field of endeavor, regarding the design of intravascular ultrasound imaging devices, Cully teaches an intravascular imaging device comprising:
a support member around which the flex circuit is positioned (Paragraph 0303 teaches that support member 76 can contain the electrical interconnection members similar to the interconnection member 104 of FIG. 5E. This member 104 is defined in paragraph 0239 to be connecting the ultrasound array 68 to the tubular body 79. This electrical connection to the ultrasound array is performing the same function as the electrical connections 114 of Dickinson), the support member having a proximal portion, a distal portion, and a central portion having at least one support member cutouts definition a joint that extends between the proximal port and the distal portion, wherein the joint is radially aligned with the proximal portion and the distal portion (Paragraph 0305 teaches that the support 168 has hinge 176. The design can undergo various bending cycles with acceptable levels. This bending is happening about the hinge. See modified Fig. 14c below which shows the connection of the hinge along the radius of the proximal portion and the distal portion. The radial alignment is shown along the curvature of the proximal and distal portions. Paragraph 0305 teaches that the hinge portion 176 is curved such that the portion is disposed within the tubular body and is shown to be connecting to the proximal and distal ends. Paragraph 0305 teaches that the hinge portion is scalloped with a narrow portion that is disposed on proximate to the midpoint), 

    PNG
    media_image4.png
    228
    296
    media_image4.png
    Greyscale
 
Modified Fig. 14C
wherein a diameter of the central portion is less than a diameter of the proximal portion and a diameter of the distal portion such that an outer surface of the central portion is unaligned with an outer surface of the proximal portion and the outer surface of the distal portion (Paragraph 0305 teaches that the support 168 has hinge 176. Paragraph 0305 teaches that the hinge portion 176 is curved such that the portion is disposed within the tubular body and is shown to be connecting to the proximal and distal ends while having a smaller width. Paragraph 0305 teaches that the hinge portion is scalloped with a narrow portion that is disposed on proximate to the midpoint. The top part of the hinge is shown to be lower than the top parts of the proximal and distal portions), 
wherein the at least one support member cutout provides greater flexibility to the central portion than a flexibility of the proximal and distal portions (Paragraph 0305 teaches that the design is able to undergo various bending cycles with acceptable levels. Such ability to bend about the hinges provides support that the central portion is more flexible that the other portions. Given the smaller area of the central portion, the portion experiences greater tensile stress in that location and as a result will flex more1).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Dickinson with Cully’s teaching of a support member with a central portion with cutouts that allow for flexibility and is unaligned with proximal and distal ends and having a smaller diameter. This modified apparatus would allow a user to acquire real time images of patient anatomy with relatively fixed or stable positioning using a deflectable imaging device (See paragraph 0067 of Cully). Furthermore, the flexibility is undergo a satisfactory amount of bending cycles within acceptable levels (Paragraph 0305 of Cully).

Regarding claim 2, modified Dickinson teaches the device in claim 1, as discussed above.
Dickinson further teaches a device, 
wherein flex circuit (Flexible substrate 113) further comprises a third section comprising a plurality of controller (The third section marked in modified Fig. 1 below shows that it holds the multiplexer 111),
wherein the first section of the flex circuit (Flexible substrate 113) comprises a plurality of transducers (The first section marked in modified Fig. 1 below shows that it holds the transducer array 110. Paragraph 0031 teaches that the array has a plurality of transducer elements),
wherein the second section of the flex circuit (Flexible substrate 113) comprises a plurality of conductive traces facilitating communication between the plurality of the transducers and the plurality of controllers (The second section marked in modified Fig. 1 below shows that it electrical connections 114. Paragraph 0031 teaches that the array has a plurality of transducer elements are controlled by the multiplexers as they are electrically connected. Paragraph 0034 teaches that the conductive traces 114 are connected to the multiplexer).

    PNG
    media_image5.png
    399
    437
    media_image5.png
    Greyscale

Modified Fig. 1

Regarding claim 6, modified Dickinson teaches the device in claim 1, as discussed above.
	However, Dickinson is silent regarding a device, wherein a value of a dimension of the central portion of the support member is less than values of the corresponding dimension of the proximal and distal portions of the support member.
	In an analogous imaging field of endeavor, regarding the design of intravascular ultrasound imaging devices, Cully teaches a device, wherein a value of a dimension of the central portion of the support member is less than values of the corresponding dimension of the proximal and distal portions of the support member (Fig. 14C shows that the central portion holding the hinges has a smaller height and width than the proximal and distal portions. The height of the proximal tubular portion and the side sections of the of the distal section extend further down than the hinge 176).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Dickinson with Hossack’s teaching of a central portion having a value dimension that is less than the proximal and distal portions. This modified apparatus would allow a user to acquire real time images of patient anatomy with relatively fixed or stable positioning using a deflectable imaging device (See paragraph 0067 of Cully). Furthermore, the flexibility is undergo a satisfactory amount of bending cycles within acceptable levels (Paragraph 0305 of Cully).

Regarding claim 7, modified Dickinson teaches the device in claim 1, as discussed above.
	However, Dickinson is silent regarding a device, wherein the at least one support cutout extends radially inwards from an outer surface of the support member.
	In an analogous imaging field of endeavor, regarding the design of intravascular ultrasound imaging devices, Cully teaches a device, wherein the at least one support cutout extends radially inwards from an outer surface of the support member (Fig. 14C shows that the edges around the hinge are narrowing. The top of the hinge is shown to have a divot into the hinge. Paragraph 0305 teaches that the hinge portion is scalloped with a narrow portion that is disposed on proximate to the midpoint).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Dickinson with Cully’s teaching of a central portion that has a cutout that extends radially inwards from an outer surface. This modified apparatus would allow a user to acquire real time images of patient anatomy with relatively fixed or stable positioning using a deflectable imaging device (See paragraph 0067 of Cully). Furthermore, the flexibility is undergo a satisfactory amount of bending cycles within acceptable levels (Paragraph 0305 of Cully).

Regarding claim 8, modified Dickinson teaches the device in claim 1, as discussed above.
	Dickinson further teaches a device, wherein a shape of the central portion of the support member corresponds to an orientation of at least a portion of the flex circuit around the support member (Fig. 2 shows that the length of the substrate 113 holding the controllers 111, slots 115, and the array 110 and the length of the tubular member extends along the longitudinal direction of the catheter).

Regarding claim 9, modified Dickinson teaches the device in claim 8, as discussed above.
Dickinson further teaches a device, wherein the central portion of the support member extends linearly between the proximal and distal portions of the support member portion (See modified Fig. 2b below);

    PNG
    media_image2.png
    233
    458
    media_image2.png
    Greyscale

Modified Fig. 2a


Regarding claim 10, modified Dickinson teaches the device in claim 8, as discussed above.
Dickinson further teaches a device, wherein the central portion of the support member extends in a curved manner between the proximal and distal portions of the support member (Paragraph 0043 teaches that the body member 201 is tubular. This tubular shape is seen thought the length of the member 201 in Fig. 2).

Regarding claim 11, modified Dickinson teaches the device in claim 8, as discussed above.
However, the combination of Dickinson and the embodiment of Cully fails to teach a device, wherein the central portion of the support member extends in a spiral manner between the proximal and distal portions of the support member.
In an analogous imaging field of endeavor, regarding the design of intravascular ultrasound imaging devices, another embodiment of Cully teaches a device, wherein the central portion of the support member extends in a spiral manner between the proximal and distal portions of the support member (Fig. 5F shows that the interconnect region 110 between the flex board 76 and the proximal end is in the spiral form).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Dickinson and the embodiment of Cully with another embodiment of Cully’s teaching of a central portion that is in a spiral manner. This modified apparatus would allow a user to acquire real time images of patient anatomy with relatively fixed or stable positioning using a deflectable imaging device (See paragraph 0067 of Cully). 

Regarding claim 12, modified Dickinson teaches the device in claim 8, as discussed above.
Dickinson further teaches a device, wherein the proximal, central, and distal portions of the support member are integrally formed (Paragraph 0043 teaches that the body member 201 is tubular. This tubular shape is seen thought the length of the member 201 in Fig. 2. The member 201 is shown to be an integrally formed member).
Alternatively, it would have been obvious to one with ordinary skill in the art at the time of the invention that the three portions of the support member can be integrally formed, since it has been held that integrally forming structures is merely a matter of obvious engineering choice. In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965), "the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice."  See MPEP 2144.04(V)(B). 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Dickinson and Cully with the integral formation of structures. This modified apparatus would have fewer weakpoints at the points of connection and have a greater degree of durability.

Regarding claim 33, modified Dickinson teaches the device in claim 1, as discussed above.
Dickinson further teaches a device, wherein the flex circuitry is wrapped around the joint (Paragraph 0041 teaches that the slots 115 are folded or wrapped around in a cylindrical formation. Fig. 2 shows the flex substrate 113 is wrapped around the body member 201. This includes the central portion established in modified Fig. 2A above that is shown to join the proximal and distal portions of the body member 201 together).

	Regarding claim 37, modified Dickinson teaches the device in claim 1, as discussed above. 
	However, Dickinson is silent regarding a device, wherein the joint is radially centered with the proximal portion and the distal portion.
	In an analogous imaging field of endeavor, regarding the design of intravascular ultrasound imaging devices, Cully teaches a device, wherein the joint is radially centered with the proximal portion and the distal portion (Fig. 14C shows that the hinge 176 is in the center of the radially placed proximal and distal portions 178 and 174. It is found between them and connected along the elements’ curvature. Paragraph 0305 teaches that the hinge portion 176 is curved such that the portion is disposed within the tubular body and is shown to be connecting to the proximal and distal ends).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Dickinson and the embodiment of Cully with another embodiment of Cully’s teaching of a joint that is radially centered with the proximal and distal portions. This modified apparatus would allow a user to acquire real time images of patient anatomy with relatively fixed or stable positioning using a deflectable imaging device (See paragraph 0067 of Cully). 

Claims 3 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Dickinson et al. (PGPUB No. US 2006/0052707) in view of Cully et al. (PGPUB No. US 2011/0166455) further in view of Corl (PGPUB No. US 2014/0187960).

Regarding claim 3, modified Dickenson teaches the device in claim 2, as discussed above.
However, the combination of Dickinson and Cully is silent regarding a device, wherein a value of a dimension of the second section of the flex circuit is less than values of the corresponding dimension of the first and third sections of the flex circuit.
In an analogous imaging field of endeavor, regarding the design of intravascular systems, Corl teaches a device, wherein a value of a dimension of the second section of the flex circuit is less than values of the corresponding dimension of the first and third sections of the flex circuit (Fig. 22 shows the cross-sectional view of the final product of a micro-assembly of an ultrasound scanner assembly. It shows that the controller region 604, reserved region 1504 (for the transducer 210), and the recess region 1502 are all comprising the insulating layer 1906, ground layer 1904, pliable layer 1902, and interconnect layer 1802. However, the middle region marked under 1502 in Fig. 22 is a sacrificial region. This recess results in the third region having a thickness that is smaller than the circuit area 604 and the reserved region 1504. Paragraph 0108 teaches that this sacrificial region is a recessed region that is reduced with the chemical etching, laser etching, mechanical sawing, or another removal process).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Dickinson and Cully with Corl’s teaching of a second section that has dimensional value that is less than the first and third sections’ corresponding dimensional values. This modified apparatus would allow for greater flexibility and improved maneuverability in the vascular branches (Paragraph 0019 of Corl). Furthermore, modified apparatus would allow a user to have a greater degree of flexibility in the central portion than the proximal and distal regions (Paragraph 0093 of Corl).

Regarding claim 13, modified Dickinson teaches the device in claim 1, as discussed above.
However, the combination of Dickinson and Cully is silent regarding a device, further teaches a device, wherein the proximal and distal portions of the support member are distinct components mechanically coupled via the central portion of the support member
In an analogous imaging field of endeavor, regarding the design of intravascular systems, Corl teaches a device, further teaches a device, wherein the proximal and distal portions of the support member are distinct components mechanically coupled via the central portion of the support member (Paragraph 0093 teaches that the “the shape of the transition zone 900 transitions between that of the transducer region 700 and the controller region 800”. Fig. 9 shows how the zone 900 allows for the transition between the region 800 and the region 700 and is situated in a linear arrangement with the regions 800 and 700).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Dickinson and Cully with Corl’s teaching of a mechanical coupling of the central, distal, and proximal portions. This modified apparatus would allow for greater flexibility and improved maneuverability in the vascular branches (Paragraph 0019 of Corl). Furthermore, modified apparatus would allow a user to have a greater degree of flexibility in the central portion than the proximal and distal regions (Paragraph 0093 of Corl).

Regarding claim 14, modified Dickinson teaches the device in claim 1, as discussed above.
However, the combination of Dickinson and Cully is silent regarding a device, wherein the central portion of the support member comprises a first material, and the proximal and distal sections portions of the support member comprise a second material different than the first material.
Corl further teaches a device, wherein the central portion of the support member comprises a first material, and the proximal and distal sections portions of the support member comprise a second material different than the first material (Paragraph 0093, teaches “In contrast to the transducer region 700 and the control region 800, the transition zone 900 is free of rigid structures”. Given this information, one with ordinary skill in the art would be aware that giving the central portion (transition zone 900) a different material composition would be beneficial. Unlike the proximal and distal regions (control region 800 and transducer 700, respectively), the central portion would be composed of a material that has greater flexibility than the materials that proximal and distal regions comprise).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Dickinson and Cully with Corl’s teaching of materially distinct portions of the support member. This modified apparatus would allow for greater flexibility and improved maneuverability in the vascular branches (Paragraph 0019 of Corl). Furthermore, modified apparatus would allow a user to have a greater degree of flexibility in the central portion than the proximal and distal regions (Paragraph 0093 of Corl).
Alternatively, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have a central portion that is made of a different material than the material comprised in the proximal and distal regions, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. Such a material selection would not appear to alter the operation of the support member of the imaging assembly. In re Leshin, 125 USPQ 416.
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Dickinson and Cully with a central region that is made of a material that is different from another material that makes up the proximal and distal regions. Furthermore, modified apparatus would allow a user to have a greater degree of flexibility in the central portion than the proximal and distal regions (Paragraph 0093 of Corl).

Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Dickinson et al. (PGPUB No. US 2006/0052707) in view of Cully et al. (PGPUB No. US 2011/0166455) further in view of Hossack et al. (PGPUB No. US 2004/0044286).

Regarding claim 36, modified Dickinson teaches the device in claim 1, as discussed above.
However, the combination of Dickinson and Cully is silent regarding a device, wherein the plurality of flex circuit cutouts defines a portion of the flex circuit extending at an oblique angle relative to a longitudinal axis of the support member.
In an analogous imaging field of endeavor, regarding the design of intravascular ultrasound imaging devices, Hossack teaches an intravascular imaging device comprising: 
wherein the plurality of flex circuit cutouts defines a portion of the flex circuit extending at an oblique angle relative to a longitudinal axis of the support member (Paragraph 0063 teaches that the flex circuit is cut in a shape that allows for it to be wrapped around the support 100. See modified Fig. 5 below).

    PNG
    media_image6.png
    307
    579
    media_image6.png
    Greyscale

Modified Fig. 5
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Dickinson and Cully with Hossack’s teaching of a second section with cuts to allow for an oblique angle relative to the first section. This modified device would provide the user with improved placement of the catheter in the vessels and an improved view of the vessels (Paragraphs 0002-0003 of Hossack).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Abrahamson et al. (PGPUB No. US 2005/0215942): Teaches the joint is radially aligned with the proximal portion and the distal portion (Paragraph 0091 teaches that the intermediate portion has spiral cuts and it is radially connecting the distal and proximal portions. The intermediate portion introduces variability flexibility. These portions are of the sheath 108. See Fig. 5).
Eberle et al.  (PGPUB No. US 2004/0054289): Teaches a diameter of the central portion is less than a diameter of the proximal portion and a diameter of the distal portion such that an outer surface of the central portion is unaligned with an outer surface of the proximal portion and the outer surface of the distal portion (Paragraph 0045 teaches a lumen tube around which the flex circuit is wrapped around. Fig. 7 shows the central portion of the lumen has a diameter that is smaller that the discs 37 and 47 located at the proximal and distal ends).
Eberle et al. (PGPUB No. US 2007/0016071): Teaches a diameter of the central portion is less than a diameter of the proximal portion and a diameter of the distal portion such that an outer surface of the central portion is unaligned with an outer surface of the proximal portion and the outer surface of the distal portion (Fig. 1 and 2 show a lumen 4 with the central portion having a smaller diameter than the distal end with the backing material 24 and the carrier 20) 
Stephens (PGPUB No. US 2004/0054287): Teaches a diameter of the central portion is less than a diameter of the proximal portion and a diameter of the distal portion such that an outer surface of the central portion is unaligned with an outer surface of the proximal portion and the outer surface of the distal portion (Paragraph 0041 teaches a core 18 that has a groove 20 that is created. Fig. 2 ad 3 show that the groove 20 is a smaller diameter than the distal and proximal ends around it. Paragraph 0041 teaches that the core is mad of a plastic and Paragraph 0066 teaches that the core holds the circuitry).
Nix et al. (US Patent No. 6,283,921): Teaches the cutting and wrapping of flex circuit around a support member.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADIL PARTAP S VIRK whose telephone number is (571)272-8569. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 571-272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.S.V./Examiner, Art Unit 3793                                                                                                                                                                                                        
/PATRICIA J PARK/Primary Examiner, Art Unit 3793                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The tensile stress formula is             
                σ
                =
                
                    
                        F
                    
                    
                        A
                    
                
            
        , where stress is equal to force over area. So, if the central portion has a smaller area than the proximal and distal portions, and the force is constant, the central portion would experience greater stress and as such would flex more than the proximal and distal portions. (Link: https://byjus.com/physics/tensile-stress/). Similarly, the Young’s modulus            
                E
                =
                
                    
                        F
                        
                            
                                L
                            
                            
                                0
                            
                        
                    
                    
                        A
                        ∆
                        L
                    
                
            
        , where F is force, L0 is the actual length, A is area, and ∆L the change in length. (Link: https://byjus.com/physics/youngs-modulus-elastic-modulus/)